Ingraham, P. J. (dissenting):
The complaint in this action alleges that between the 1st day of October, 1901, and the 30th day of June, 1907, at the city of Hew York, the plaintiff furnished to Josephine W. Peck, then the wife of the defendant, at the special instance and request of the said Josephine W. Peck, necessaries for her use, to wit, gowns and wraps of the value of $15,063.13. There is no allegation that the defendant’s wife in purchasing these articles acted as his agent or was authorized by him- to incur *611any obligation on his account. Nor is it alleged that he in any way ratified the action of his wife in making these purchases. The articles sold to the defendant’s wife were all gowns and wraps. The evidence shows that these were charged to the wife, and there is no evidence to show that they were sold upon the credit of the husband. The sole question presented, therefore, was whether the husband was liable for these $15,000 worth of gowns and wraps sold to his wife in the course of less than six years as necessaries.
None of the articles sold were of the kind used in the household of the defendant, such as food, or linen, or other articles which the master of a house supplies for the use of his household. The character of the articles appears, from the bill of particulars furnished by the plaintiff, to have been articles of dress and rather for personal adornment than for necessary clothing. The plaintiff offered no evidence to show that the defendant’s wife was not plentifully supplied with articles of this class by her husband, that he had ever refused to furnish her sufficient money to properly clothe herself, or that there was the slightest necessity for defendant’s wife to purchase these articles as necessaries upon the credit of the defendant. The question, therefore, is whether upon this proof the jury were justified in rendering a verdict in favor of the plaintiff and against the husband.
The question of the liability of the husband for articles of this kind furnished by a tradesman to a married woman was discussed in Wanamaker v. Weaver (176 N. Y. 75). The court cited, among other cases, Bloomingdale v. Brinckerhoff (2 Misc. Rep. 49), in which it was held that in order to entitle the tradesman to recover from the husband it was incumbent upon him to show that “the articles supplied to the wife were not only of the kind usually denominated necessaries, because their need is common to all persons, but that in consequence of the inadequacy of the husband’s provision they were actually required for the wife’s proper support, commensurate with his means, her wonted living as his spouse, and her station in the community.” The court also cited. Debenham v. Mellon (L. R. 5 Q. B. Div. 394), in which Bramwell, L. J., said: “The goods were necessaries in the *612sense that they consisted of articles of dress suitable to the wife’s station in life; but they were not necessaries in the sense that she stood in need of them, for she had either a sufficient supply of articles, of a similar kind, or at least sufficient means from her husband or otherwise to acquire them without running him into debt for them.” Bramwell, L. J., then proceeded to state the cases in which the husband would be hable. As, for instance, where he turns his wife out of doors, or conducts himself in such manner as to oblige her to leave him, she may provide herself at his expense and pledge his credit for necessaries, such as food, apparel, lodging and medicine. In case they are living and cohabiting together, and there has been a custom of contracting short credit as to a class of articles such as grocery and meat bills, her authority to order the same may be inferred, not for the reason that it springs out of the contract of marriage, but because of her existing relation as the head of his household; that the same authority would be inferred in favor of a sister, or a housekeeper or other person who presided over the management of his house. The court concluded by holding that the husband was not liable. In the same case on appeal to the House of Lords (Debenham v. Mellon, L. R. 6 App. Cas. 24) the judgment of the lord chancellor said that when the husband and wife are living together, and when the wife is properly maintained, “ there is, in that state of circumstances, no prima facie evidence that the husband is neglecting' to discharge his necessary duty, or that there is any necessary occasion for the wife to run him into debt, for the purpose of keeping herself alive, or supplying herself with lodging or clothing.” The lord chancellor then proceeds to consider the facts in the case, and concludes by holding the husband not liable, stating that “ It was argued that because these articles were found to be in some sense ‘ necessaries ’ in their nature, the husband ought therefore to be bound. But, even if the husband and wife had been living apart, the husband would not be bound by reason of such things being necessaries if he made a reasonable allowance to his wife and duly paid it; much less can he be bound in a case like this where they were not living apart, and when he made her an allowance sufficient to cover all proper expenditure for her *613own and her children’s clothing.” In a subsequent case (Morel Brothers & Co., Ltd., v. Earl of Westmoreland, L. R. [1903] 1 K. B. 64) it was held that the presumption which arises that the husband has given the wife authority to pledge his credit for necessaries may be rebutted by proof of an arrangement under which a substantial allowance has been made by the husband to the wife for household expenses. The cases before referred to are cited with approval in the Wanamaker Case {supra), and then the court states the rule in this State as follows: “It compels the husband to pay in a proper case, and at the same time affords him some financial protection against the seductive wiles exerted by tradesmen to induce extravagant wives to purchase that which they really do not need. * * But when she goes to a stranger, with whom she has never traded before, and where consequently there is no implied authority on the part of the husband to give her credit, and seeks to purchase upon her husband’s credit, it is but reasonable and proper that she disclose to the merchant her authority therefor, or for the merchant to request such disclosure.” This case does not expressly decide upon whom is the burden of proof to show that the articles supplied to a wife are necessaries within the legal acceptance of that term, i. e., articles required by the wife for her proper support and maintenance, but as I read Bloomingdale v. Brinckerhoff and Debenham v. Mellon (supra), which were certainly cited by the Court of Appeals as the basis upon which they decided Wanamaker v. Weaver (supra), they distinctly held that the purchase by a wife of articles of clothing would not be considered necessaries for which the husband was liable, in the absence of any authority express or implied by the husband to make the purchases, unless the tradesman established the fact that the husband had neglected to provide for his wife proper clothing, according to her station in life, and was thus justified in furnishing the wife with such articles when necessary for her proper support. I suppose it would not be claimed that the plaintiff would have been authorized to supply over $15,000 worth of gowns and wraps in less than six years to defendant’s wife in the face of notice from the husband that he would not be responsible for her debts. Yet in this case the husband is *614not sought to be charged as having either expressly or impliedly authorized his wife to make the purchases on his credit, nor apparently did the tradesman rely upon either such express or implied authority. The complaint puts the cause of action squarely upon the ground that the plaintiff had furnished to the wife of the defendant, at her own special instance and request and without any express or implied authority or on the credit of the husband, the gowns and wraps. As I understand it, to hold the husband liable the party supplying the articles to the wife must prove that they were necessary for her proper support and maintenance. To establish that fact it is necessary for the tradesman to prove either that the husband had failed to furnish his wife with sufficient clothing or other articles, according to his means and their station in life, or had refused to allow her enough money to supply them for herself. The plaintiff having failed to prove these facts, and there being nothing in this record to justify a jury in finding that the husband had failed to furnish his wife with such articles or to allow her enough money to supply them for herself, I think the court below was right in dismissing the complaint.
I, therefore, dissent from the reversal of this judgment.
Judgment reversed and new trial ordered, with costs to appellant to abide event.